Name: Commission Regulation (EU) NoÃ 1228/2010 of 15Ã December 2010 amending Annex I to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade
 Date Published: nan

 21.12.2010 EN Official Journal of the European Union L 336/17 COMMISSION REGULATION (EU) No 1228/2010 of 15 December 2010 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9 thereof, Whereas: (1) Regulation (EEC) No 2658/87 established the Combined Nomenclature (CN) to meet the requirements of the Common Customs Tariff, the external trade statistics of the Union, and other Union policies concerning the imports or exports of goods. (2) Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (2) applies to cases where taxation is not justified. (3) In certain circumstances, taking into account the special nature of some of the movements of goods mentioned in Regulation (EC) No 1186/2009, it seems appropriate to reduce the administrative burden when declaring such movements, by assigning them a specific CN code. It is the case, in particular, when the classification of each type of goods in a movement for the purpose of drawing up the customs declaration would entail a workload and expense disproportionate to the interests at stake. (4) Commission Regulation (EU) No 113/2010 Ã ¿f 9 February 2010 implementing Regulation (EC) No 471/2009 of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries, as regards trade coverage, definition of the data, compilation of statistics on trade by business characteristics and by invoicing currency, and specific goods or movements (3) and Commission Regulation (EC) No 1982/2004 of 18 November 2004 implementing Regulation (EC) No 638/2004 of the European Parliament and of the Council on Community statistics relating to the trading of goods between Member States and repealing Commission Regulations (EC) No 1901/2000 and (EEC) No 3590/92 (4) allow the Member States to use a simplified coding system for certain goods in the extra-EU and intra-EU trade statistics. (5) Those regulations provide for specific goods codes to be used under special conditions. For the sake of transparency as well as for information purposes, such codes should be mentioned in the CN. (6) For these reasons, it is appropriate to insert Chapter 99 in the CN. (7) Annex I to Regulation (EEC) No 2658/87 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2658/87 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2010. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 324, 10.12.2009, p. 23. (3) OJ L 37, 10.2.2010, p. 1. (4) OJ L 343, 19.11.2004, p. 3. ANNEX Annex I to Regulation (EEC) No 2658/87 is amended as follows: (1) in the Summary, Part Two, Section XXI, Chapter 99, the phrase (Reserved for special uses determined by the competent Community authorities) is replaced by the following: Special Combined Nomenclature codes; (2) in Part Two, Section XXI, between the end of Chapter 98 and Part Three, the following Chapter 99 is inserted: CHAPTER 99 SPECIAL COMBINED NOMENCLATURE CODES Sub-chapter I Combined Nomenclature codes for certain specific movements of goods (Import or export) Additional notes: 1. The provisions of this sub-chapter only apply to the movement of goods to which it refers. Such goods shall be declared in the relevant subheading if the conditions and requirements thereof and of any applicable regulations are met. The description of such goods must be sufficiently precise to enable them to be identified. Member States, may, however, choose not to apply the provisions of this sub-chapter in so far as import duties or other charges are at stake. 2. The provisions of this sub-chapter do not apply to the trading of goods between Member States. 3. Imported and exported goods as provided for in Regulation (EC) No 1186/2009 that have been refused the benefit of the relief of import or export duties are excluded from this sub-chapter. Movements containing goods which are subject to any prohibition or restriction are also excluded from this sub-chapter. CN code Description Note 1 2 3 Certain goods, as provided for in Regulation (EC) No 1186/2009 (import and export): 9905 00 00  Personal property belonging to natural persons transferring their normal place of residence (1) 9919 00 00  The following goods, other than those mentioned above:  trousseaux and household effects belonging to a person transferring his or her normal place of residence on the occasion of his or her marriage; personal property acquired by inheritance. (1)  school outfits, educational materials and related household effects (1)  coffins containing bodies, funerary urns containing the ashes of deceased persons and ornamental funerary articles (1)  goods for charitable or philanthropic organisations and goods for the benefit of disaster victims (1) Sub-chapter II Statistical codes for certain specific movements of goods Additional notes: 1. Commission Regulation (EU) No 113/2010 Ã ¿f 9 February 2010 implementing Regulation (EC) No 471/2009 of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries, as regards trade coverage, definition of the data, compilation of statistics on trade by business characteristics and by invoicing currency, and specific goods or movements (2) and Commission Regulation (EC) No 1982/2004 of 18 November 2004 implementing Regulation (EC) No 638/2004 of the European Parliament and of the Council on Community statistics relating to the trading of goods between Member States and repealing Commission Regulations (EC) No 1901/2000 and (EEC) No 3590/92 (3) allow the Member States to use a simplified coding system for some goods in the extra-EU and intra-EU trade statistics. 2. The codes set out in this sub-chapter are subject to the conditions laid down in Regulation (EU) No 113/2010 and Regulation (EC) No 1982/2004. CN Code Description 1 2 9930 Goods delivered to vessels and aircraft: 9930 24 00  goods from CN chapters 1 to 24 9930 27 00  goods from CN chapter 27 9930 99 00  goods classified elsewhere 9931 Goods delivered for the crew of the offshore installation or for the operation of the engines, machines and other equipment of the offshore installation: 9931 24 00  goods from CN chapters 1 to 24 9931 27 00  goods from CN chapter 27 9931 99 00  goods classified elsewhere 9950 00 00 Code used only in trading of goods between Member States for individual transactions whose value is less than EUR 200 and for reporting residual products in some cases (1) At importation, entry under this subheading and the relief from import duties shall be subject to the conditions laid down in Regulation (EC) No 1186/2009. (2) OJ L 37, 10.2.2010, p. 1. (3) OJ L 343, 19.11.2004, p. 3.